— Per Curiam.
Respondent was admitted to practice by this court in 1954 and maintains an office for the practice of law in the City of Troy.
Petitioner, the Committee on Professional Standards, moved by order to show cause dated July 1, 1991 to suspend respondent from the practice of law pending his compliance with a June 4, 1991 subpoena duces tecum requiring him to respond to a chief attorney’s inquiry and provide information concerning his handling of a client’s affairs. Respondent, in turn, tendered his resignation from the practice of law.
By decision dated September 10, 1991, we rejected the tendered resignation because the supporting affidavit did not comply with the requirements of section 806.8 of this court’s rules (22 NYCRR 806.8) governing resignations by attorneys who are the subject of disciplinary investigations and because acceptance of the resignation would have inappropriately left unresolved allegations against respondent regarding possible misconduct concerning client funds and/or property. We also granted petitioner’s motion to the extent that respondent would be suspended from practice unless he complied with the June 4, 1991 subpoena duces tecum at a time and place to be fixed in the order entered on the decision. The order, dated September 19, 1991, set October 9, 1991 as the date for compliance with the subpoena. Although respondent was personally served with a copy of the September 19 order, he failed to respond to the subpoena on October 9 as required by the order and apparently has not otherwise communicated with petitioner or this court.
In view of the circumstances, and in accordance with our prior decision and order, respondent is suspended from the practice of law effective immediately and until further order (see, 22 NYCRR 806.4 [b]).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered, that William M. Burke be and hereby is suspended from practice as an attorney and counselor at law in the State of New York effective immediately until further order of this court; and it is further,
Ordered, that respondent be and hereby is commanded to *1069desist and refrain from the practice of law in any form either as principal or agent, or as clerk or employee of another; and he hereby is forbidden to appear as an attorney or counselor at law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice with relation thereto; and it is further,
Ordered, that respondent shall comply with the provisions of section 806.9 of the rules of this court regulating the conduct of disbarred, suspended or resigned attorneys, a copy of which section is attached hereto and made a part hereof.